In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00446-CR
      ___________________________

    VINCENT LEE SEAMAN, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 372nd District Court
          Tarrant County, Texas
        Trial Court No. 1491876W


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

      Pursuant to a plea bargain, Appellant Vincent Lee Seaman pleaded guilty in

2017 to first-degree-felony engaging in organized criminal activity by committing

aggravated assault. See Tex. Penal Code Ann. § 71.02. He was placed on deferred-

adjudication community supervision for five years. In June 2018, the State petitioned

to proceed to adjudication based on ten alleged violations of the community-

supervision terms, including allegations of threatening multiple police officers with a

deadly weapon (his car), failing to report to his probation officer, and failing to submit

to drug testing. A hearing was held in September 2018, and the trial court found five

allegations true, adjudicated Appellant guilty, and sentenced him to 40 years.

Appellant now appeals.

      Appellant’s court-appointed appellate counsel filed a motion to withdraw as

counsel    and     a     brief   in    support     of    that    motion.     See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See id. at 741–

42, 87 S. Ct. at 1399. Appellant filed a response, but he did not demonstrate any

arguable grounds for relief.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Having

                                            2
carefully reviewed the record and the Anders brief, we agree with counsel that the

appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                  /s/ Bonnie Sudderth
                                                  Bonnie Sudderth
                                                  Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 23, 2020




                                        3